     Case 2:20-cv-00027-JLS-JDE Document 20 Filed 11/17/20 Page 1 of 2 Page ID #:859




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    HARRY LEE OLLIE,                        )   Case No. 2:20-cv-00027-JLS (JDE)
                                              )
12                                            )
                         Petitioner,          )   ORDER ACCEPTING FINDINGS
13                                            )
                                              )   AND RECOMMENDATION OF
                    v.                        )   UNITED STATES MAGISTRATE
14                                            )
      XAVIER BECERRA, et al.,                 )
                                                  JUDGE
15                                            )
                         Respondents.         )
16                                            )
17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
18
      herein, including the Petition (Dkt. 1), Petitioner’s Response and Further
19
20    Response to an Order to Show Cause (Dkt. 7, 9), in which Petitioner clarifies

21    the grounds for relief he asserts in the Petition, the Answer to the Petition and

22    supporting records filed by Respondent (Dkt. 14, 15), and the Report and
23    Recommendation of the United States Magistrate Judge. No party filed timely
24    objections to the Report and Recommendation. The Court accordingly accepts
25    the findings and recommendation of the Magistrate Judge.
26          IT IS THEREFORE ORDERED that:
27          (1)   Respondents Xavier Becerra and Alex Villanueva are dismissed
28                from the action as improper Respondents; and
     Case 2:20-cv-00027-JLS-JDE Document 20 Filed 11/17/20 Page 2 of 2 Page ID #:860




 1          (2)   Judgment shall be entered denying the Petition and dismissing this
 2                action with prejudice.
 3
 4
      Dated: November 17, 2020
 5
                                                ______________________________
 6
                                                JOSEPHINE L. STATON
 7                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            2
